          Case 5:18-cv-03597-JLS Document 33 Filed 08/25/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   BRANDON M. WILBORN,
                  Plaintiff,

            v.
                                                                                      CIVIL ACTION
                                                                                       No. 18-3597
   JEFFERSON B. SESSIONS, III, et al.,
                    Defendants.



                                                   ORDER

       AND NOW, this 25th day of August, 2020, upon review of Plaintiff’s Motion for

Declaratory and Injunctive Relief (ECF No. 27), and all supporting and opposing materials, it is

hereby ORDERED as follows:

       1. Plaintiff’s Motion is DENIED (See ECF No. 27); 1


   1
     This matter arises from the denial of a firearm permit. (See ECF No. 1.) On May 3, 2018, Plaintiff Brandon
   Wilborn attempted to purchase a firearm, but his application was denied by the National Instant Criminal
   Background Check System (“NICS”). (Id., ¶ 20.) This denial occurred because in 2003, Plaintiff was
   involuntarily examined and treated under Section 302 of Pennsylvania’s Mental Health Procedures Act
   (“MHPA”). (Id., ¶ 17.)

   Wilborn, as the sole Plaintiff, filed this matter on August 23, 2018 seeking declaratory and injunctive relief
   that MHPA Section 302 evaluations and treatments are insufficient to trigger a federal disability pursuant to
   18 U.S.C. § 922(g)(4). (Id., ¶¶ 2-6.) This Court ultimately agreed with him and found that such evaluation
   and treatment does not constitute an “adjudication” or a “commitment” for purposes of the statute. (ECF No.
   21.) In our Memorandum Opinion dated August 5, 2019, this Court granted summary judgment in Plaintiff’s
   favor, according him full and complete relief. (Id.)

   Now, Plaintiff has filed a Motion for Declaratory and Injunctive Relief seeking even broader relief. (ECF
   No. 27.) He now seeks for the Court to order that the Government “remove all individuals from the NICS
   database, who were included solely due to a Section 302 treatment and evaluation.” (Id. at 4.)

   The Government, in response, argues that this Court would exceed its equitable authority by issuing such an
   order “because it goes far beyond what is necessary to redress the alleged injuries to Wilborn in this case.”
   (ECF No. 28 at 2.)

   As detailed below, we agree with the Government. Although he has purported to bring this case on behalf
   of himself and others “similarly situated,” Plaintiff has failed to allege that this suit is a class action. See
   FED. R. CIV. P. 23; See also Evans v. Port Auth., No. 06-3239, 2007 U.S. Dist. LEXIS 77830, at *40-41
   (D.N.J. Oct. 18, 2007) (“The Complaint does not allege, anywhere, that the lawsuit is a class action, and
   Plaintiffs do not attempt to allege facts relevant to satisfying the requirements for class certification.”).
            Case 5:18-cv-03597-JLS Document 33 Filed 08/25/20 Page 2 of 3



         2. Plaintiff’s Motion in the Alternative is DENIED (See id.); 2




In federal courts, “a plaintiff must demonstrate standing for each claim he seeks to press and for each form of relief
that is sought.” Town of Chester v. Laroe Estates, 137 S. Ct. 1645, 1650 (2017) (citation omitted). Accordingly, “the
remedy must of course be limited to the inadequacy that produced the injury in fact that the plaintiff has established.”
DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 353 (2006) (quoting Lewis v. Casey, 518 U.S. 343, 357 (1996))
(emphasis added).

Here, Brandon Wilborn is the only named plaintiff. This matter is not a class action, and Plaintiff has made no attempt
to certify it as such until after summary judgment was granted in his favor. As such, this Court lacks the authority to
grant the relief that Wilborn now seeks for individuals who may be similarly situated. We thus must deny Plaintiff’s
motion.
2
 In the alternative, Plaintiff has requested leave of this Court to (1) join all similarly situated individuals, pursuant to
Federal Rule of Civil Procedure 20; or (2) file an amended complaint for the sole purpose of adding class action
averments. (See ECF No. 27 at 6.) Notably, in so arguing, Plaintiff does not cite to any legal authority that would
permit this Court to grant such leave to amend after summary judgment has already been granted in Plaintiff’s favor—
either to join additional parties or to add class action claims. We deny Plaintiff’s requests for the foregoing reasons.

Federal Rule of Civil Procedure 15(a) permits a plaintiff to seek leave of court to amend a complaint. FED. R. CIV. P.
15(a). Accordingly, granting leave to amend a complaint falls “within the sound discretion of the district court.”
Capp, Inc. v. Dickson/Unigage, Inc., No. 03-5046, 2004 U.S. Dist. LEXIS 19138, at *8 (E.D. Pa. Sept. 8, 2004) (citing
Cornell & Co., Inc. v. Occupational Safety & Health Review Comm’n, 573 F.2d 820, 823 (3d Cir. 1978)).

This permissive approach to amendment under Rule 15(a) applies to pre-judgment motions to amend. In re Human
Tissue Prods. Liab. Litig., No. 06-135, 2009 U.S. Dist. LEXIS 23127, at *60 (D.N.J. March 18, 2009). Post-judgment
leave to amend is granted sparingly and is the “long-odds exception.” Id. (quoting Dartmouth Review v. Dartmouth
Coll., F.2d 13, 22 (1st Cir. 1989)); See also State Trading Corp. of India, Ltd. v. Assuranceforeningen Skuld, 921 F.2d
409, 418 (2d Cir. 1990) (“When the moving party has had an opportunity to assert the amendment earlier, but has
waited until after judgment before requesting leave, a court may exercise its discretion more exactingly.”).

A district court may deny leave to amend a complaint if a plaintiff’s delay in seeking the amendment is undue,
motivated by bad faith, or prejudicial to the opposing party. Cureton v. NCAA, 252 F.3d 267, 273 (3d Cir. 2001). The
mere passage of time does not necessitate denial of a motion for leave to amend; indeed, alone it is insufficient to deny
such a motion. Id. (citing Cornell, 573 F.2d at 823). However, “at some point, the delay will become ‘undue’ placing
an unwarranted burden on the court, or will become ‘prejudicial’ placing an unfair burden on the opposing party.” Id.
(citing Adams v. Gould, Inc., 739 F.3d 858, 868 (3d Cir. 1984)).

In this analysis, prejudice to the non-moving party is the “touchstone” for the denial of an amendment. Lorenz v. CSX
Corp., 1 F.3d 1406, 1413 (3d Cir. 1993) (citation omitted). Courts within the Third Circuit have found that an
amendment would cause undue prejudice to non-moving parties, and have denied leave to amend:

         where the amendment would have asserted new claims, where new discovery would have been
         necessary, where the motion for leave was filed months after the factual basis of the amendment
         was discovered by the moving party, and where the motion for leave was brought after summary
         judgment motions were filed.

         Cummings v. City of Phila., No. 03-34, 2004 U.S. Dist. LEXIS 9030, at *11 (E.D. Pa. Apr. 26, 2004)
         (citations omitted) (emphasis added).

Indeed, courts within this Circuit have consistently denied leave to amend a complaint after summary judgment briefs
have been filed. See Saini v. Bloomsburg Univ. Faculty, et al., 826 F. Supp. 882, 884-85, 889 (M.D. Pa. 1993);
Sabatini v. Reinstein, No. 99-2393, 2001 U.S. Dist. LEXIS 11008, at *1-4 (E.D. Pa. July 10, 2001).


                                                             2
            Case 5:18-cv-03597-JLS Document 33 Filed 08/25/20 Page 3 of 3



         3. For the reasons stated in this Court’s August 8, 2019 Memorandum Opinion, judgment

             shall be ENTERED in favor of Plaintiff, Brandon M. Wilborn (See ECF No. 21); and

         4. It is DECLARED that, for the reasons stated in this Court’s August 8, 2019

             Memorandum Opinion, an emergency mental health examination under Section 302 of

             Pennsylvania’s Mental Health Procedures Act does not alone constitute an

             “adjudication” or “commitment” for the purposes of 18 U.S.C. § 922(g)(4);

         5. Thus, it is further DECLARED that Plaintiff’s Section 302 examination is insufficient

             to meet the requirements to permanently prohibit him from legally acquiring,

             possessing, or using a firearm under 18 U.S.C. § 922(g)(4); and

         6. The Clerk of Court shall mark this matter as TERMINATED for statistical purposes.



                                                                 BY THE COURT:



                                                                 /s/ Jeffrey L. Schmehl
                                                                 Jeffrey L. Schmehl, J.




Here, a complaint was filed naming one plaintiff: Mr. Wilborn. (See ECF No. 1.) Plaintiff’s Prayer for Relief,
however, does contain two references to “those similarly situated.” (Id. at 14-15.) Nonetheless, as discussed above,
this is an insufficient basis for this Court to grant the wide-ranging relief that Plaintiff now seeks on behalf of other
individuals. If Plaintiff had truly intended to seek relief on behalf of an entire class of individuals, he should have
sought leave to amend before summary judgment was granted in his favor. Moreover, not only have summary
judgment briefs been filed with this Court, they have been resolved in Plaintiff’s favor.

Considering this, we find that granting Plaintiff leave to amend his complaint now would be improper as the delay in
seeking such an amendment is undue and it would cause prejudice to the Government. What Plaintiff seeks in
amending his complaint amounts to a wholesale reimagining of this case into a class action. Inherent in all class
actions is the need to certify the class at issue at the appropriate time in the proceedings. FED R. CIV. P. 23; See also
Cureton, 252 F.3d at 274 (affirming a district court’s denial of a motion for leave to amend as “the new claim might
require the court to revisit the certification of the class and that amendment would lead to further discovery requests
and significant new preparation.”). This alone would place an undue burden on the Government, essentially requiring
it to relitigate this matter after summary judgment has already been granted in Plaintiff’s favor. As such, Plaintiff’s
motion in the alternative is denied.


                                                           3
